DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims benefit to U.S. Provisional Application Serial Number 62681910, filed 6/7/2018.  Claims 1-23 are pending and have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 8/27/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the at least cell" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 depends from independent claim 17 which does not recite an “at least cell”.  It would appear that the limitation is a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hallock, US 2017/0307606 (US PG-Pub cite 1, IDS, 8/27/2019; herein “Hallock) in view of Khalil et al., US 2003/0003589 (US PG-Pub cite 2, IDS, 8/27/2019).
Hallock teaches a method of screening for at least one biological entity of interest in a sample using a microfabricated device having a top surface defining an array of microwells ([0041], [0046-8], [0106]), the method comprising: loading, into at least one microwell of the array of microwells, at least one cell from the sample and an amount of a nutrient ([0061], [0070-1], [0073], [0106]); applying a cover film to the microfabricated device to retain the at least one cell in the at least one microwell [0106]; incubating the microfabricated device at predetermined conditions for a duration of time to grow a plurality of cells from the at least one cell in the at least one microwell [0106]; evaluating an optical property of an area in the at least one microwell [0221], wherein if the plurality of cells grown in the incubation produces a compound that reacts with the reagent to form an indicator compound, the optical property of the area changes from that in the absence of such reaction (wherein if the plurality of cells grown in the incubation metabolize lactose into lactic acid, the presence of the lactic acid produces a color change [0221]); and determining a presence or absence of at least one biological entity of interest in the at least one microwell based on the optical property (determining the presence of microbes that metabolize lactose into lactic acid in microwells based on a color change [0221]).  
Hallock teaches that the cover film comprises a gas permeable membrane in direct contact with the top surface of the microfabricated device ([0055], [0096]).  2 [0066].  Hallock teaches that the sample can be a microbiome sample [0107] and the biological entity can be bacteria or eukaryotic cells ([0042], [0071], [0105]).
Hallock does not disclose a cover film comprising a reagent, evaluating an optical property of an area of the cover film atop the at least one microwell or that the cell produces a gaseous compound that reacts with the reagent in the cover film.  However, a person of ordinary skill in the art at the time of filing would have found it obvious for the method of Hallock to comprise a cover film comprising a reagent that reacts with a gaseous compound produced by the cells and evaluating an optical property of an area of the cover film atop in order to characterize the cell in the microwell in view of the disclosure of Khalil.
Khalil discloses a cover film comprising a reagent, i.e. an indicator cover film having an ammonia-sensitive indicator dye embedded therein, wherein the dye moiety changes color or spectral properties upon exposure to the compound to be detected (Abst.; [0032]) and teaches optical detection of an area of the film contacted with ammonia gas wherein the ammonia gas reacts with the reagent in an area of the film and gives an optically detectable signal (Abst.; [0032]). 
Hence, a person of ordinary skill in the before the effective filing date of the claimed invention would have found it obvious to modify Hallock’s method to incorporate a reagent reactive with gaseous ammonia into Hallock’s cover film and optically detect prima facie obvious.
Regarding claim 2, Hallock teaches that the cover film comprises a gas permeable membrane in direct contact with the top surface of the microfabricated device ([0055], [0096]). Hallock does not disclose an outer layer laid on top of the gas permeable membrane, the outer layer comprising a polymeric substrate and the reagent.
Khalil discloses an ammonia-detecting film comprising a polymeric substrate and the ammonia detecting reagent [0032], i.e. a gas-permeable PTFE film substrate comprising an ammonia-sensitive indicator dye (Abst., [0017], [0032]; claims 1, 6). 
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the method made obvious by Hallock in view of Khalil by laying Khalil’s reagent-impregnated polymeric film on top of Hallock’s gas permeable cover film in direct contact with the top surface in order to provide a superior optical indicator quickly detecting the presence or absence of the biological entity; therefore, claim 2 is prima facie obvious.
Regarding claim 4, Hallock further discloses wherein the nutrient includes a substrate that is a reactant of one or more chemical reactions that form the compound to be detected (i.e. feeding lactose to cells to detect the production of lactic acid [0221]). Hallock does not disclose a gaseous compound.  Khalil discloses a gaseous compound prima facie obvious.
Regarding claim 11, Hallock teaches if a biological entity of interest is determined to be present in the at least one microwell, transferring at least some of the plurality of cells after incubation to a target location ([0077], [0127], [0209]); therefore, claim 11 is prima facie obvious.
Regarding claim 12, Hallock teaches wherein the at least one microwell includes a plurality of microwells ([0061], [0194]), and wherein loading the at least one cell comprises loading into each of the plurality of microwells, on average, one cell ([0061], [0073]); therefore, claim 12 is prima facie obvious.
Regarding claim 15, Hallock teaches the distance between two neighboring microwells in the array of the microwells is less than 500 um (Table 1, [0066]); therefore, claim 15 is prima facie obvious.
Regarding claim 20, Hallock teaches growing a plurality of cells from the at least one cell, the chip is split and/or duplicated using a picker, resulting in two portions of cultivated cells [0077]; therefore, claim 20 is prima facie obvious.

Claims 1-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hallock in view of Khalil and Schalkhammer, US 2012/0183452 (PG-Pub cite 3, IDS, 8/27/2019; herein “Schalkhammer”).
The discussion of Hallock and Khalil regarding claims 1-5, 8-15 and 17-23 set forth in the rejection above is incorporated herein.
Hallock teaches that the polymeric substrate is a porous polymer having a plurality of pores (wherein the membrane is a hydrogel (polymeric) substrate polymer having a plurality of pores [0055], [0096]). Hallock does not disclose an ionic polymer. Schalkhammer discloses an ionic polymer (a sensor having a color-changeable sensory surface comprising an ionic polymer (Abst.; [0018]). Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Hallock in view of Khalil wherein the polymeric substrate is an ionic polymer, as disclosed by Schalkhammer, in order to provide a superior material for use in the polymeric substrate; therefore, claim 6 is prima facie obvious.
Regarding claim 7, Hallock teaches the reagent is loaded in the pores of the polymeric substrate, i.e. the reagent is loaded into the membrane and wicked across the microfabricated device ([0220], [0221]); therefore, claim 7 is prima facie obvious.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hallock in view of Khalil, Schalkhammer and Grudzien et al., US 2014/0206580 (PG-Pub cite 4, IDS, 8/27/2019; herein “Grudzien”).

Hallock teaches evaluating the optical property comprises: measuring the optical property of the at least one microwell after the at least one cell and the nutrient have been loaded and after incubation ([0106], [0221]).  Hallock does not disclose (a) measuring the optical property of the at least one microwell after the at least one cell and the nutrient have been loaded and before incubation; (b) measuring the optical property of the at least one microwell after incubation; and (c) comparing the measured optical property before incubation and after incubation.
Grudzien discloses (a) measuring the optical property of the at least one microwell after the at least one cell and the nutrient have been loaded (loading a cell and determining the output of a colorimetric assay captured by an imager at a first, earlier time point [0091], [0203]); (b) measuring the optical property of the at least one microwell (determining the output of the colorimetric assay captured by the imager at a second, later time point [0203]); and (c) comparing the measured optical property before and after (comparing the measured optical property before incubation and after incubation [0203]).  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Hallock in view of Khalil and Schalkhammer modified to include (a) measuring the optical property of the at least one microwell after the at least one cell and the nutrient have been loaded; (b) measuring the optical property of the at least one microwell; and (c) comparing the measured optical property before and after, as previously disclosed by Grudzien, in order to provide a superior method that clearly prima facie obvious.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651